Citation Nr: 9935417	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1971, and he died in June 1992.  

The appeal arises from a rating decision dated in September 
1994 in which the Regional Office (RO) denied service 
connection for the cause of the veteran's death.  The 
appellant, the veteran's widow, subsequently perfected an 
appeal of that decision; and the Board of Veterans' Appeals 
(Board) remanded the case in July 1997 for additional 
development.  The case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal of the claim for entitlement to 
service connection for the cause of the veteran's death on 
the basis that he died as a result of exposure to radiation 
while in service has been developed.  

2.  The veteran died of acute myelogenous leukemia.  

3.  Acute myelogenous leukemia was not manifested in service, 
nor was such disorder manifested to a compensable degree 
within one year of the veteran's separation from service.  

4.  The veteran did not participate in a radiation-risk 
activity in service.

5.  The veteran's death was not due to a disease caused by 
exposure to radiation while in service.  

6.  The veteran served as an in-flight refueling technician 
during service, and there is competent evidence tending to 
show that the history of exposure to benzene, used in jet 
fuel, as reported by the appellant is a possible cause of 
acute myelogenous leukemia.  


CONCLUSIONS OF LAW

1.  Acute myelogenous leukemia was not incurred in or 
aggravated by service; nor may such disorder be presumed to 
have been so incurred or presumed to have been the result of 
exposure to ionizing radiation. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. § 3.312 (1999).  

3.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death on the basis 
of a claim that his death was due to exposure to jet fuel is 
well-grounded.  38 U.S.C.A. § 5107(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death
Due to Exposure to Radiation

Initially, the Board finds the claim for entitlement to 
service connection for the cause of the veteran's death on 
the basis that he died as a result of exposure to radiation 
while in service well-grounded in light of the medical 
evidence showing he had leukemia and the lay evidence that he 
was exposed to radiation in service.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  The Board 
further finds that the Department of Veterans Affairs (VA) 
has met its duty to assist in developing the facts pertinent 
to that claim.  38 U.S.C.A. § 5107.  

The Board notes that service connection for the cause of the 
veteran's death is warranted when a service-connected 
disability was either the principle or primary cause of death 
or when a service-connected disability substantially or 
materially contributed to his death.  38 C.F.R. § 3.312.  

According to the certificate of death, the veteran died in 
June 1992 and the immediate cause of death was acute 
myelogenous leukemia, which had been present for six months 
before his death.  It was also noted that that disorder was 
due to or a consequence of myelodysplasia, which had been 
present for one and a half years. Additionally, the terminal 
hospital records show that the veteran was admitted in May 
1992.  Those records also show that the cause of the 
veteran's death was acute myelogenous leukemia.  

The Board also notes that the veteran was service-connected 
for spastic duodenal cap with vomiting, evaluated as 10 
percent disabling; scars from laceration of the face, 
evaluated as 10 percent disabling; hearing loss with tinnitus 
of the right ear, evaluated as noncompensably disabling; 
varicocele of the right testicle, evaluated as 10 percent 
disabling; and sprain of the left ankle, evaluated as 
noncompensably disabling, since 1971.  

However, the appellant does not contend that any service-
connected disability played any role in the veteran's death.  
Rather, she argues that her husband was exposed to radiation 
in service and that such exposure caused his acute 
myelogenous leukemia.  She also asserts that the veteran's 
leukemia had its onset during service.  Moreover, there is no 
competent medical evidence that any service-connected 
disability caused or substantially or materially contributed 
to cause the veteran's death.  Therefore, the Board will 
determine whether the veteran's acute myelogenous leukemia 
was incurred in or aggravated by service or was due to 
exposure to radiation while in service.  

The Board notes that a disability will be service-connected 
when that disability resulted from a disease or injury 
incurred in or aggravated during service; and service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  
Additionally, when a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and leukemia became manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

With regard to a claim for service connection for the cause 
of the veteran's death on the basis that acute myelogenous 
leukemia was due to exposure to ionizing radiation during 
service, the U.S. Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) and the Federal Circuit Court have 
noted that there are three ways in which a veteran may 
establish service connection for disability which he or she 
believes was caused by ionizing radiation.  First, under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), a radiation-
exposed veteran is one who, while serving on active duty, 
active duty for training, or inactive duty training, was 
exposed to a radiation risk activity.  Radiation risk 
activity is defined as (1) on-site participation involving 
atmospheric detonation of a nuclear device, including 
assignment to official military duties at Naval shipyards 
involving the decontamination of ships that participated in 
Operation Crossroads; (2) occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 11, 1946; and (3) internment 
as a POW of the Japanese who was subject to the same degree 
of exposure as a member of the Hiroshima or Nagasaki 
occupation forces.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

Also, according to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the diseases which can be service-connected in a 
radiation-exposed veteran if they become manifest to a 
compensable degree at any time after discharge are: leukemia 
(other than chronic lymphocytic leukemia), thyroid cancer, 
breast cancer, cancer of the pharynx, esophageal cancer, 
stomach cancer, small intestine cancer, pancreatic cancer, 
multiple myeloma, lymphomas (except Hodgkin's disease), bile 
duct cancer, gall bladder cancer, urinary tract cancer (which 
does not include prostate cancer, according to the 
regulations), cancer of the salivary glands, and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  

As previously discussed, there is competent evidence that the 
veteran had leukemia.  However, the preponderance of the 
probative evidence with regard to any exposure to a radiation 
risk activity, as defined by 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d), is against finding that the veteran was 
exposed to such an activity.  According to a letter dated in 
February 1998, the Defense Special Weapons Agency searched 
the morning reports of the veteran's units from 1951 to 1962 
and found no entries to indicate that he went to the Nevada 
Test Site or Pacific Proving Ground during a test.  It was 
also noted that the United States conducted no atmospheric 
nuclear tests after 1962.  Additionally, the Defense Special 
Weapons Agency reported that available Air Force records did 
not document the veteran's participation in United States 
atmospheric nuclear testing and there was no record of 
radiation exposure for the veteran.  With regard to any claim 
that the veteran was exposed to radiation while serving in 
Japan, the Board notes that he did not enter service until 
1951.  

Second, under the provisions of 38 C.F.R. § 3.311, the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: all forms 
of leukemia except chronic lymphatic (lymphocytic) leukemia; 
thyroid cancer; breast cancer; lung cancer; bone cancer; 
liver cancer; skin cancer; esophageal cancer; stomach cancer; 
colon cancer; pancreatic cancer; kidney cancer; urinary 
bladder cancer; salivary gland cancer; multiple myeloma; 
posterior subcapsular cataracts; non-malignant thyroid 
nodular disease; ovarian cancer; parathyroid adenoma; tumors 
of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).  

Additionally, the provisions of 38 C.F.R. § 3.311(b) do not 
provide presumptive service connection for radiogenic 
diseases.  Rather, they outline a procedure to be followed in 
adjudicating a claim for such diseases.  When it is 
determined that a veteran was exposed to ionizing radiation 
as claimed, and the veteran subsequently develops a 
radiogenic disease, the claim, before its adjudication, shall 
be referred to the Under Secretary for Benefits for 
consideration as to whether the disease resulted from 
exposure to ionizing radiation in service.  If, however, it 
is determined that the veteran was not exposed to ionizing 
radiation as claimed, or that he did not develop a radiogenic 
disease, or it did not become manifest within applicable 
periods, it shall not be determined that the disease resulted 
from exposure to ionizing radiation under such circumstances, 
pursuant to 38 C.F.R. § 3.311(b)(1), (2), (5), and 38 C.F.R. 
§ 3.311(c).

In May 1994, the Chief of the Radiation Dosimetry Branch, at 
the Air Force Armstrong Laboratory at Brooks Air Force Base 
in Texas, reported that there was no external or internal 
radiation exposure data on the veteran in the United States 
Air Force Master Radiation Exposure Registry.  In a letter 
dated in June 1998, an individual from the United States Air 
Force Radiation Dosimetry Customer Service related that she 
had searched the time period from August 1951 to August 1971 
but had found no internal or external radiation exposure for 
the veteran in the Registry.  Thus, the probative evidence 
pertaining to whether the veteran was exposed to ionizing 
radiation while in service is against finding that he was 
exposed to such radiation.  

While there is probative competent evidence that the veteran 
had leukemia, acute myelogenous leukemia may not be presumed 
to have been incurred as a result of exposure to ionizing 
radiation under the provisions of 38 C.F.R. § 3.311(b)(1), 
(2), (5), and 38 C.F.R. § 3.311(c) because he was not exposed 
to ionizing radiation.

Third, where evidence is presented which traces causation of 
the claimed disability to a condition or event during 
service, direct service connection can be established under 
38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. § 3.303.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998); see also McGuire v. West, 11 Vet. App. 274 
(1998).  

The service medical records include no diagnosis of acute 
myelogenous leukemia.  While the appellant contends that 
certain complaints and symptoms for which the veteran was 
treated for during service were early manifestations of acute 
myelogenous leukemia, as a layperson, she is not competent to 
provide such an opinion.  Moreover, the appellant has 
submitted no competent medical evidence tending to show that 
any complaint or symptom the veteran had during service was 
the onset of acute myelogenous leukemia or competent evidence 
tending to otherwise relate the veteran's acute myelogenous 
leukemia to service or an event in service.  Nor has the 
appellant submitted any competent evidence that leukemia was 
manifested to a compensable degree within one year of the 
veteran's separation from service.  Furthermore, the terminal 
hospital records include a consultation with a physician, who 
related that the veteran had a history of pre-leukemia 
syndrome on the basis of marked anemia dating back to 1990, 
many years after the veteran's separation from service, which 
subsequently evolved into an acute leukemia state.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant. 38 U.S.C.A. § 5107(b). However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.


II.  Service Connection for the Cause of the Veteran's Death
Due to Exposure to Jet Fuel

The Board notes that the appellant must submit evidence that 
a claim for entitlement to service connection for the cause 
of the veteran's death is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one which is plausible; 
that is meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, the VA benefit system requires more than just an 
allegation.  The appellant must submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tripak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim are: (1) evidence 
of a disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the 
disability as provided by competent medical evidence.  See 
Caluza, 7 Vet. App. 498, 506; 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a disability, and a link between the two.  Further, 
the evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
an opinion is used to link the disorder to a cause during 
service, a competent opinion of a medical professional is 
required.  See Caluza at 504.

As discussed above, there is competent evidence that the 
veteran had acute myelogenous leukemia and that such disease 
caused his death.  Additionally, service personnel records 
show that he was an in-flight refueling technician during 
service.  Moreover, there is competent evidence tending to 
show that the history of exposure to jet fuel as reported by 
the appellant is a possible cause of acute myelogenous 
leukemia.  That evidence is a letter dated in July 1998 from 
the Chief of Occupational Medicine at the Air Force Medical 
Operations Agency.  That individual related that the 
development of acute myelogenous leukemia from the exposure 
to benzene, a constituent of raw jet fuel during the time the 
veteran was in service, is possible if an exposed worker were 
to be routinely soaked with jet fuel.  

In light of the evidence discussed above, the Board finds 
that the appellant's claim for the cause of the veteran's 
death on the basis of a claim that his death was due to 
exposure to jet fuel is well-grounded.  For the reasons 
discussed below, the Board finds that further action is 
warranted in accordance with the VA's duty to assist in the 
development of such claim.  


ORDER

Service connection for the cause of the veteran's death on 
the basis that his death was due to exposure to ionizing 
radiation is denied.  

To the extent the appellant is asserting that her claim for 
entitlement to service connection for the cause of the 
veteran's death on the basis that his death was due to 
exposure to jet fuel is well-grounded, that appeal is 
granted.  


REMAND

In the July 1998 letter, the Chief of Occupational Medicine 
at the Air Force Medical Operations Agency also related that 
he would forward the VA's inquiry regarding the veteran to 
the Air Mobility Command Logistics Directorate for a 
response, noting that that organization was the major command 
which currently has most of the personnel who used to perform 
the type of work that the veteran performed during service.  
According to the letter, it was anticipated that the Air 
Mobility Command would provide the VA with information as to 
whether the usual circumstances of fuel exposure during the 
time period in question were as described by the appellant.  
Review of the claims file discloses no response from the Air 
Mobility Command or further information from the Chief of 
Occupational Medicine at the Air Force Medical Operations 
Agency.  

Under the circumstances discussed above and as for the 
appellant's claim that service connection is warranted for 
the cause of the veteran's death on the basis that acute 
myelogenous leukemia was due to exposure to jet fuel is well-
grounded, the Board finds the additional action set forth 
below is warranted before a final decision of the Board is 
issued.  While the Board regrets the delay involved in 
remanding this case, under the circumstances discussed above, 
it is felt that proceeding with a decision on the merits at 
this time would not withstand scrutiny by the Court.  For 
that reason and to ensure that the VA has met its duty to 
assist the appellant developing the facts pertinent to her 
appeal, the case is REMANDED to the RO for the following 
action: 

1.  The RO should contact the Air 
Mobility Command Logistics Directorate 
directly and request information on 
whether the usual circumstances of fuel 
exposure during the time period in which 
the veteran served as an in-flight 
refueling technician involved his being 
routinely soaked with jet fuel.  

2.  If the Air Mobility Command Logistics 
Directorate or other such agency provides 
information which supports finding that 
the veteran was routinely soaked with jet 
fuel while serving as an in-flight 
refueling technician in service, the RO 
should refer that information along with 
the rest of the claims file to a VA 
physician, an oncologist if feasible, for 
the purpose of reviewing the veteran's 
entire medical history and information 
pertaining to his exposure to jet fuel in 
service.  The VA physician is also 
requested to comment on the relationship, 
if any, that existed between the veteran's 
exposure to jet fuel while in service and 
his acute myelogenous leukemia.  The VA 
physician should also provide rationales 
for his or her opinions.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  

Thereafter, the case should be returned to the Board.  The 
appellant need take no action until notified.  Additionally, 
the appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

